 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   STARLENA FLEMING,                                  No. 1:20-cv-00779-DAD-JLT (PC)
12                      Plaintiff,
13          v.                                          ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14   M. PALLARES, et al.
                                                        (Doc. No. 10)
15                      Defendants.
16

17          Plaintiff Starlena Fleming is a state prisoner appearing pro se in this civil rights action

18   brought pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 4, 2020, this case was transferred from the Northern District of California to this

21   district. (Doc. Nos. 4, 5). At the time of the transfer, plaintiff had not paid filing fee or submitted

22   an application to proceed in forma pauperis.

23          On January 15, 2021, the assigned magistrate judge issued an order requiring plaintiff to

24   pay the $400.00 filing fee or submit an application to proceed in forma pauperis pursuant to 28

25   U.S.C. § 1915 within forty-five (45) days. (Doc. No. 8.) Plaintiff failed to respond to the order.

26   On March 16, 2021, the assigned magistrate judge issued findings and recommendations,

27   recommending this action be dismissed due to plaintiff’s failure to respond to a court order and

28   failure to prosecute. (Doc. No. 10.)
                                                        1
 1          These findings and recommendations were served on plaintiff and contained notice that

 2   any objections thereto were to be filed within fourteen (14) days from the date of service. (Id.

 3   at 10.) Plaintiff did not file any objections, and the time to do so has passed.

 4          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 5   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 6   and recommendations to be supported by the record and proper analysis.

 7          Accordingly,

 8          1.      The findings and recommendations issued on March 16, 2021 (Doc. No. 10) are

 9                  adopted in full;

10          2.      This action is dismissed without prejudice due to plaintiff’s failure to prosecute

11                  and for failure to comply with a court order; and

12          3.      The Clerk of Court is directed to close this case.

13   IT IS SO ORDERED.
14
        Dated:     May 3, 2021
15                                                         UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
